Citation Nr: 1208978	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  08-31 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in February 2011.  This matter was originally on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.

In January 2011, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back disorder.  

At the January 2011 Board hearing, the Veteran testified that he injured his back during basic training when he fell backwards while trying to climb over a log.  The Veteran testified that he went to the dispensary where x-rays were taken, and he was diagnosed as having low back strain.

The Veteran was accorded a VA examination in March 2011.  After review of the claims file and physical examination of and interview with the Veteran, the examiner noted that he could not identify a record of back injury, evaluation, or treatment during military service.  The examiner noted that it would be speculation for him to attribute the Veteran's degenerative changes or deconditioning to military service and to identify the Veteran's current back symptoms to a direct consequence of his military service using the available information.  

The examiner noted the Veteran's complaint of "back trouble" at his August 1970 separation examination.  The examiner, however, did not discuss a service treatment record which notes that the Veteran presented in April 1970 with backache, sinus, and nausea.  The Veteran reported pain all over the body, chills, backache, and some cough.  The examiner stated that it would be speculation to attribute his current degenerative changes to his military service.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that "before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Jones v. Shinseki , 23 Vet. App. 382, 390 (2010). In other words, in cases such as this, where an examiner concludes that an opinion cannot be provided without resorting to speculation, it must "be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes."  Id. at 7.  If not, "it is the Board's duty to remand for further development."  Id.  

The Board also notes that VA medical records from 1980 to 1995 have been obtained and associated with the claims file since the March 2011 VA examination.

Thus, it is the Board's opinion that an addendum opinion should be obtained which addresses the etiology of the Veteran's current lumbar spine disorders after a review of this newly obtained evidence.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to the examiner who conducted the March 2011 VA examination, or, if unavailable, to another VA examiner, to provide an addendum opinion as to whether it is at least as likely as not that any current lumbar spine disorders are in any way related to the Veteran's active duty service-to include his reported injury in basic training, his testimony about which the Board finds credible.  The examiner should provide a complete rationale for any opinion provided.  

If the examiner continues to feel unable to provide the requested opinion without resorting to speculation, he or she must explain the basis of such conclusion.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


